 



EXHIBIT 10.11
AMENDMENT NO. 2 TO
LICENSE AGREEMENT
     Amendment No. 2 to License (this “Amendment”) made as of March 8, 2007, by
and between Acuity Pharmaceuticals, Inc., a Delaware corporation, with its
principal offices at 3701 Market Street, Philadelphia, PA, 19104 (“Acuity”) and
Pathogenics, Inc., a Delaware Corporation with its principal offices at 99 Derby
Street, Suite 200, Hingham, MA 02043 (“Pathogenics”).
BACKGROUND
     WHEREAS, Acuity and Pathogenics entered into a License Agreement (the
“License Agreement”) on April 13, 2006 which was amended on August 2, 2006;
     WHEREAS, Pathogenics and Acuity have agreed to enter into this Amendment to
amend and restate section 4.7(a) to provide that Acuity will provide notice to
Pathogenics of the achievement of a milestone within two (2) business days of
the achievement of such milestone.
     NOW, THEREFORE, in consideration of the mutual promises, covenants,
agreements, representations and warranties hereinafter set forth, and intending
to be legally bound, the Parties hereby agree as follows:
     1. Section 4.7(a) of the License Agreement shall be replaced with the
following new Section 4.7(a):
     “(a) Acuity shall provide written notice to Pathogenics the satisfaction of
such milestone trigger within two (2) business days of the achievement of each
applicable milestone.”
(Signature Page Follows)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their duly authorized representatives as of the day and year first indicated
above.

                  ACUITY PHARMACEUTICALS, INC.    
 
           
 
  By:   /s/ Dale R. Pfost
 
   
 
      Name: Dale R. Pfost    
 
      Title: President and Chief Executive Officer    
 
                PATHOGENICS, INC.    
 
           
 
  By:   /s/ Frederic P. Zotos
 
   
 
      Name: Frederic P. Zotos    
 
      Title: President and Chief Executive Officer    

 